        Case 1:20-cv-03625-TNM Document 33-1 Filed 03/05/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



ROMAN CATHOLIC ARCHBISHOP
OF WASHINGTON, a corporation sole,

               Plaintiff,
                                                    Civil Action No. 20-3625 (TNM)
       v.

MURIEL BOWSER, et al.,

                Defendants.


                                       PROPOSED ORDER

       Upon consideration of Plaintiff’s Second Application for a Temporary Restraining Order

and Preliminary Injunction, and the Statement of Points and Authorities and Declarations and

Exhibits in support thereof, it is hereby:

       ORDERED that Plaintiff’s Second Application is GRANTED;

       IT IS FURTHER ORDERED that a [Temporary Restraining Order/Preliminary

Injunction] is hereby entered against the enforcement of the 250-person limit and the 25%

capacity limit on attendance at indoor worship services, set forth in Mayor’s Order 2020-126

issued on December 16, 2020, and against the enforcement of any other discriminatory limit on

the number of attendees at worship;

       IT IS FURTHER ORDERED that Defendants, as well as their agents, employees, and

successors in office, are hereby immediately restrained and enjoined from enforcing, attempting

to enforce, threatening to enforce, or otherwise requiring compliance with the 250-person limit,

the 25% capacity limit, and any other discriminatory limit on the number of attendees at worship.

       SO ORDERED.
       Case 1:20-cv-03625-TNM Document 33-1 Filed 03/05/21 Page 2 of 3




Date: March __, 2021               /s/
                                   Judge Trevor N. McFadden
                                   U.S. District Court for the District of Columbia
         Case 1:20-cv-03625-TNM Document 33-1 Filed 03/05/21 Page 3 of 3




              LIST OF PARTIES TO BE NOTIFIED OF ENTRY OF ORDER

        Pursuant to Local Civil Rule 7(k), the following is a list of the names and addresses of all

parties to be notified of the entry of the order:

        Mayor Muriel Bowser
        John A. Wilson Building
        1350 Pennsylvania Avenue, NW
        Washington, DC 20004

        Karl A. Racine, Attorney General
        400 6th Street, NW
        Washington, DC 20001

        Conrad Z. Risher
        Assistant Attorney General
        Equity Section
        Public Interest Division
        Office of the Attorney General for the District of Columbia
        400 Sixth Street, N.W., Suite 10100
        Washington, D.C. 20001
        Counsel for Defendants

        Anthony J. Dick
        Jones Day
        51 Louisiana Ave NW,
        Washington DC 20001
        Counsel for Plaintiff
